DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of claims 17-23 and 29-30 in the reply filed on 01/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-16 and 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/25/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 22 recites “approximately 17% or less”. While “approximately” includes values slightly above than 17, at the same time claim also recites value less than 17. Clarification is requested.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-21 and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Lynn et al. (US 2017/0022371).
Regarding claim 17, Lynn discloses multilayer film comprising one or more bilayers (paragraph 0007) wherein each bilayer comprises a first polymer layer covalently linked with a second polymer layer (paragraphs 0007, 0014), wherein the first polymer layer comprises a portion of unhydrolyzed functionalized azlactones having the claimed formula (paragraphs 0015 and 0016) and the first polymer layer comprises a portion of hydrolyzed functionalized azlactones (paragraph 0024). Given that Lynn discloses the same hydrolyzed functionalized azlactones as claimed in present claim, it 
Regarding claim 18, Lynn discloses the multilayer film of claim 17, wherein the first polymer layer comprises PVDMA (paragraph 0016).
Regarding claim 19, Lynn discloses the multilayer film of claim 17, wherein the second polymer layer comprises an alcohol functionalized polymer (paragraph 0018).
Regarding claim 20, Lynn discloses the multilayer film of claim 17, wherein the second polymer layer comprises PEI (paragraphs 0018, 0019).
Regarding claim 21, Lynn discloses the multilayer film of claim 17, wherein at least a portion of residual functional groups in the bilayers is octyamine (paragraph 0023).
Regarding claim 29, Lynn discloses the multilayer film of claim 17, wherein the first polymer layer comprises PVDMA (paragraph 0016) and the second polymer layer comprises PEI (paragraphs 0018, 0019).
Regarding claim 30, Lynn discloses the multilayer film of claim 17, wherein the first polymer layer comprises any polymers or combination of polymers wherein the Lynn discloses poly hydroxyl ethyl methacrylate, i.e. methacrylate copolymer, (paragraph 0018).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (US 2017/0022371).
Regarding claim 22, Lynn discloses the multilayer film of claim 17, but fails to disclose amount of hydrolyzed functionalized azlactones.
Since the instant specification is silent to unexpected results, the specific amount of hydrolyzed functionalized azlactones is not considered to confer patentability to the claims. As the hydrophobicity and hydrophilicity is a variable that can be modified, among others, by adjusting the amount of hydrolyzed functionalized azlactones, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of hydrolyzed functionalized azlactones in the first polymer layer to obtain the desired hydrophobicity and hydrophilicity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 23, Lynn discloses the multilayer film of claim 23, wherein the bilayer is superhydrophobic (paragraph 0136).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0022372 discloses multilayer film comprising one or more bilayers wherein each bilayer comprises a first polymer layer covalently linked with a second polymer layer wherein the first polymer layer comprises a portion of unhydrolyzed functionalized azlactones having the claimed formula.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/SAMIR SHAH/Primary Examiner, Art Unit 1787